CONCURRING OPINION
Donlon, Judge:
As the majority opinion states, the protest claim here is for separate dutiable status of the uranium oxide (duty free) and the zircalloy containers (dutiable) in which the uranium oxide was imported. Congress undoubtedly knew that radioactive material commonly requires containment, both to minimize deterioration and to protect against radiation hazards in handling. These are facts of common knowledge of which the court., too, is not unaware. Indeed, the protest claim appears to concede that these zircalloy tubes are such unusual containers as section 504 contemplates.
*238However, plaintiff cannot get the judgment it seeks because there have not been established separate appraised values for the merchandise that is duty free and that which is dutiable.
The uranium oxide and zircalloy containers were entered as an entity. They were so appraised. There was no appeal for separate appraisement. There is no protest claim that unitary appraisement was invalid.
For the reasons stated, I concur in the result reached by the majority.